DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hein (US 2,737,946).
Regarding claim 1, Hein discloses An injection nozzle (fig 16, reproduced below) for a needleless injection device (title), the injection nozzle being configured to expel a liquid active ingredient (fig 16, liquid sack 186), the injection nozzle comprising: at least one monolithic outlet conduit configured to let the liquid active ingredient pass when expelled (fig 16), the at least one outlet conduit extending parallel to an injection axis (fig 16, see annotated figure below), the at least one outlet conduit comprising: a first conduit portion having a first section (fig 16, see annotated figure below); a second conduit portion having a second section (fig 16, see annotated figure below), the first section being larger than the second section (fig 16, see annotated figure below), the o and 90o (90o see annotated figure) with respect to the injection axis, wherein the first and second conduit portions have a common axis (see annotated figure, the injection axis is also a common axis of the first and second conduit portions).  

    PNG
    media_image1.png
    232
    491
    media_image1.png
    Greyscale

Regarding claim 2, wherein the connecting portion is inclined at an angle between 80o and 90o with respect to the injection axis (90o see annotated figure).  
Regarding claim 3, wherein the connecting portion is perpendicular to the injection axis (see original fig 16 and annotated figure 16).  
Regarding claim 4, wherein the connecting portion forms a shoulder between the first conduit portion and the second conduit portion (see original fig 16 and annotated figure 16).  
Regarding claim 12, further comprising a support 185 configured to receive the at least one outlet conduit (fig 16).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hein (US 2,737,946).
Regarding claims 5-11, Hein does not disclose any of the measurements of the device, such that is does not disclose any of the claimed diameters, ratios or lengths. However, Hein discloses a needless device for injection (Col.1 ll 15-19 and Col.2 ll 16-23), same as Applicant (Applicant specification ¶4, ¶20). As such, it requires routine experimentation to determine the appropriate diameters, ratios or lengths to effect the needless injection. It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to determine appropriate diameters, ratios and lengths for the various parts of the device of Hein to effect needless injection since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, see MPEP 2144.05; these diameters, ratios and lengths would be expected to overlap with Applicant’s claimed ranges as both the reference and claims operate similarly.
Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hein (US 2,737,946) in view of D’Antonio et al (US 6,056,716).
Regarding claim 13, Hein discloses a needleless injection device (fig 16, title) comprising: a plunger 187/188 arranged to be actuated by a force generator (Col.10 ll 66 to Col.11 ll 3); a reservoir 186 configured to receive a fluid to be injected (directly below first section of nozzle in fig 16), the plunger configured to eject the fluid out of the reservoir (pressure in 186 increasing as per Col.10 ll 66+); and at least one injection nozzle according to Claim 1 fluidly connected to the reservoir and configured to guide the fluid out of the needleless injection device (fig 16).  
While Hein substantially discloses the invention as claimed, it does not disclose a gas generator.
While Hein discloses a spring as the ejection force in the embodiment in fig 16, it also discloses other embodiments (such as fig 3) which uses pressurized gas to drive the device (Col.3 ll 66-68).
D’Antonio discloses a similar device with a piston 113 which is driven by a spring 227 to effect delivery (fig 2A), the spring is compressed by an electrically operated motor (Col.15 ll 35-37). However, D’Antonio also discloses hydraulic fluid/pressure or gas may be used instead as the means by which to ultimately pressurize the plunger (Col.15 ll 39-48). D’Antonio thus establishes a gas generator is a substitute for a spring in needless injectors. 
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Hein such that it is drive by a gas generator as taught by D’Antonio as it is a known substitute for a hydraulic fluid generator in a needless injection device and it would allow the device to be used repeatedly (as opposed to one time as in Hein).
Regarding claim 14, wherein the reservoir and the plunger are disposed parallel to the injection axis (fig 16 of Hein).  
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hein (US 2,737,946) in view of D’Antonio et al (US 6,056,716) and Gilbert (US 2007/0055200).
Regarding claim 15, while Hein substantially discloses the invention as claimed, it does not disclose wherein the fluid contained in the reservoir comprises an active ingredient selected from the group consisting of Methotrexate, Adrenaline, Sumatriptan, Hydrocortisone, Naloxone, Midazolam, Apomorphine, Ethylnatrexone bromide, Phytomenadione, Chlorpromazine hydrochloride, Zuclopenthixol acetate, Danaparoid sodium, Enoxaparin sodium, Estradiol -4-Appln. No.: 16/381,584Attorney Docket No.: 0252-000010/US/NPA cypionate, Medroxyprogesterone acetate, Medroparin calcium, Methylprednisolone acetate, Heparin calcium, and Terbuline.
Gilbert discloses a needless injection device 20 which comprises a gas generator (64/68/70) to actuate a plunger (44/48/54) to deliver fluid 40 from a reservoir 38. That fluid may be Methotrexate or Hydrocortisone (¶67).
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Hein such that the fluid contained in the reservoir comprises Methotrexate or Hydrocoritsone as taught by Gilbert to treat the conditions those fluids are known to treat (such as arthritis for both medications) and are known for use in needless injectors.
Response to Arguments
Applicant’s arguments with respect to all claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY JAMES OSINSKI whose telephone number is (571)270-3640.  The examiner can normally be reached on Monday to Thursday 9AM to 5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRADLEY J OSINSKI/Primary Examiner, Art Unit 3783